Case 2:18-mj-00152-EFB Document 159-2 Filed 05/21/19 Page 1 of 4




                                                      EXHIBIT 52 - 1
Case 2:18-mj-00152-EFB Document 159-2 Filed 05/21/19 Page 2 of 4




                                                      EXHIBIT 52 - 2
     Case 2:18-mj-00152-EFB Document 159-2 Filed 05/21/19 Page 3 of 4




1     HEATHER E. WILLIAMS, #122664
      Federal Defender
2     BENJAMIN D. GALLOWAY, #214897
Fl
      Chief Assistant Federal Defender
J     RACHELLE BARBOIJR, #185395
      Assi s tant Federal Defender
4     801 I Street, 3'd Floor
      Sacramento, CA 95814
5     Tel : 916-498-5700 lF ax: 916-498-5 7 rc

6     Attorneys for
      OMARAMEEN
7

I
                                IN THE {JNITED STATES DISTRTCT COT]RT
9
                              FORTHE EASTERN DISTRICT OF CALIFORNIA
10

11    IN THEMATTEROF THE                           )   Case   No. 2:18-mj   -152 EFB
      EXTRADITION OF OMAR                          )
L2    ABDT]LSATTARAIVIEEN TO            THE        )
      REP{JBLIC OF IRAQ,                           )   Judge: Hon. Edmund F. Brennan
l3                                                 )
                                                   )
t4
15
      I, Alaa Adnan Alrawi, declare as follows:
L6
              1.    I have known Omar Ameen since childhood. We were friends and neighbors.
t7
              2.    I have lived in Rawah all of my life. When Omar lived here, I saw him more than
r8
                    once a week. Omar left Rawah    in20l2,   and he never returned. Rawah is a small
t9
                    town where most people know each other, so I would have known if Omar had come
20
                    to Rawah at any time since 2012. He was not in Rawah in June 2014. Omar would
2t
                    not have been able to get back into Turkey if he went to Iraq in June 2014 because
22
                    Turkey would have suspected he may be ISIS.
23
              3. After Omar left, I had contact with him almost only through Facebook and free
24
                    chatting applications over the intemet. I called him one time when he was in the
25
                    United States. I have not seen Omar in person since he left Iraq   in20l2.
26
              4.    During June 2014, when ISIS took over Rawah, I learned of Ihsan Jasim's murder.
27
                    Everyone believed it was ISIS militants who killed him. It never occurred to anyone
28
                    in Rawah that Omar Ameen might be involved at all in that murder because he was


      Declaration


                                                                                       EXHIBIT 52 - 3
     Case 2:18-mj-00152-EFB Document 159-2 Filed 05/21/19 Page 4 of 4




1                   never known to be with ISIS or any other militant group at any time in his life, he was

2                   never involved in any violent crimes, and there was no animosity between him and
a
J                   the victim or their two families. Furthermore, he was known to be in Turkey atthat

4                   time, never returning to Iraq even once since 2012.

5              5.   After ISIS took over Rawah, they would kill or jail anyone they wanted. Two months
6                   after ISIS took over Rawah, I left for Baghdad and tried to go to Turkey. The

7                   government would not let me go because I am a government employee. I stayed

I                   mostly in Baghdad until Rawah was liberated, and then I retumed to Rawah.

9              6.   I have never known Omar to be in Al-Qaeda in Iraq or ISIS. I have never seen Omar
l0                  with any militia members. I have never seen Omar with long hair or wearing Afghani
11                  garb. Omar is a peaceful person who focuses on his work and avoids trouble. I was
t2                  shocked to hear of his arrest in the US and the accusations made against him.

13
      I declare under penalty of perjury that the foregoing is true and correct. I swear by God
t4    Almighty that this statement is the truth and nothing but the truth.
15
      I know that this sworn declaration could be used in court and that any false declaration on my
r6    part exposes me to criminal sanction.

t7    Executed 13 May 2019, at Rawah,Iraq.

l8
      ISignature]
t9
20    TRANSLATOR CERTIHCATION                   :

2L    I declare under penalty of perjury: I am a proficient professional Arabic-English translator. On

22      f lOr /aotri ,I translated the entire contents of this document from its original Arabic to
      English, and I certiS that all of the above translation is complete and accurate.
23

24    Dated:                          at Sacramento, California, IJSA.

25
                                 Translator   name:   A   h\ H   fD   6',4   t^,Kt\
26

27                               Translator signature:

28




      Declaration


                                                                                      EXHIBIT 52 - 4
